Citation Nr: 1409407	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  
This matter was before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2013, the case was remanded for additional development.  As will be discussed below, review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Veteran's February 2011 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  That proceeding was scheduled to occur in October 2012 and the Veteran was advised of the date, time, and location of that hearing long in advance of his hearing date.  The Acting Veterans Law Judge who was to preside over the Veteran's hearing indicated by a handwritten annotation of the hearing notice letter that the Veteran had failed to report for his scheduled hearing.  Also of record is an October 2012 letter from the Veteran to his representative, received subsequently by the Board, which states that he wished to cancel his hearing appearance due to work obligations and a lack of funds to travel to the hearing site.  No other request for a hearing remains pending.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service, and the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is related to his service or to any injury, event, or disease therein.  

2.  Tinnitus was not manifested in service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any injury, event, or disease therein.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  An April 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in May 2009 and October 2013.  The May 2009 examiner found no hearing loss disability, despite audiometric findings that show a hearing loss disability by VA regulations, and opined that the Veteran's hearing loss and tinnitus were less likely than not related to service, but stated that he could not render an opinion without resorting merely to speculation.  The Board remanded the matter in August 2013 for a new VA examination.  

The October 2013 VA examination and November 2013 supplemental opinion made adequate findings and provided a clear medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, although the Board remand requested a discussion of July 1968 left ear audiometry findings, it is noted that the Court, in Dyment v. West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002), has held that substantial, and not strict compliance with a Board remand is necessary.  In the instant case, the Board has carefully reviewed the October and November 2013 opinions which were conducted by an audiologist and finds that even though they did not include a specific discussion of the July 1968 audiometry note, the opinions provided are adequate for rating purposes as to the left ear matter on appeal.  The opinions demonstrate a thorough review of the Veteran's claims file, including the service treatment records; the findings reported were detailed, and included specific reference to a service treatment record; and the opinions (combined) offered were responsive to the questions posed.  As the opinions were rendered by an audiologist (who is trained in determining the diagnosis and etiology of the disability at issue, and qualified to provide the opinions sought), and as the examiner explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the remand directives, and a remand of the matter for strict compliance with the terms of the remands is not required.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Certain chronic diseases (including SNHL, as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD 214 shows that he was an aircraft fire control technician for an attack squadron.   

On March 1967 service enlistment examination, the Veteran reported he had no history of hearing loss, or ear, nose or throat trouble.  Clinical evaluation found that his ears were normal.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz

500
1000
2000
3000
4000
Right
-5
-5
-5
x
-5
Left
0
0
-5
x
10





On July 1968 service audiological evaluation, audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
5
0
0
0
0
Left
65
55
40
40
30





On July 1969 service audiological evaluation, it was noted that the Veteran had a history of 1 year of noise exposure.  Audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
15
0
0
5
0
Left
15
0
5
5
10





A February 1971 STR shows the Veteran complained that his ear hurt in conjunction with treatment for strep throat.  An STR from the next day shows that the Veteran was feeling much better and returned to duty.  

On March 1971 service separation examination, clinical evaluation found normal ears, and audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
5
0
0
5
0
Left
10
0
0
10
0





In the Veteran's March 2009 claim, he stated that his hearing loss and tinnitus began in 1971, and that his "[h]earing problems [were] related to [c]lose contact guiding airplanes for take off and landing."  

On May 2009 VA examination, the claims file was reviewed, but no STRs were in the claims file.  The Veteran reported that he had difficulty understanding conversational speech, especially in background noise, and had constant ringing in his ears.  He stated that he did not remember when he first noticed it, but that it may have been 20 years ago.  He reported exposure to aircraft noise without hearing protection for about 1 year during his assignment to an attack squadron and for 6 months when he was at sea, and stated that hearing protection was not available to him because he did not work on the flight line.  He also reported noise exposure for many years postservice working as a carpenter, where he did not wear hearing protection in his earlier years but later he began to wear hearing protection.  Audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
0
0
0
25
40
Left
5
5
10
50
55





Speech recognition was 92 percent in the right ear and 76 percent in the left ear.  The diagnosis was hearing within normal limits in the right ear and moderate SNHL in the left ear.  Regarding the bilateral tinnitus and left ear hearing loss, the examiner stated that he could not render an opinion without resorting merely to speculation.   

In the Veteran's May 2009 statements, he asserted that he was exposed to aircraft noise in service as a plane captain for an attack squadron for 1 year and when he was on sea duty for 6 months, because his bunk was under the flight deck where he could hear the aircraft taking off and landing.  He stated that he would occasionally go on the island of the ship to watch aircraft take off.  He asserted that he has "always had this ringing in [his] ears since [he] was in the service & hard to hear people talking with background noise."  He also stated that he had never been seen for this condition until his May 2009 VA examination.  

In the Veteran's February 2011 VA Form 9, he stated that he went into the service with no hearing problems, that his job for a year and a half in the service was to taxi planes and perform maintenance in the hangar deck, and that when he "left the military [he] had hearing loss and tinnitus, but did not realize it at the time."  

In the Veteran's October 2012 statement, he asserted that he has "had this ringing ringing in my ears and hard of hearing since [he] got out the Navy."  He stated that he was a plane captain his squadron, that his quarters were beneath the flight deck of the aircraft carrier, and that he was in charge of the compartment cleaners in his squadron's quarters, which took him all over the ship and exposed him to loud noises all the time aboard ship.  He also stated that "when [he] was young [he] just didn't realize [he] had a problem" with his hearing.  

On October 2013 VA examination, which included a review of the Veteran's claims file, audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
10
15
5
45
50
Left
10
10
20
50
60





Speech discrimination was 94 percent in the right ear and 84 percent in the left ear.  The diagnosis was SNHL in the right and left ears.  The examiner opined that the Veteran's hearing loss disability was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner explained that normal hearing levels/normal hearing acuity was obtained on a physical in March 1971, one week prior to release from active duty; hearing acuity was normal upon release from the military indicating the hearing loss occurred after military service; civilian occupational noise exposure was reported and may have contributed to the hearing loss after military service; 1984 was the year given for the time period that hearing loss was noted, which was 13 removed from the Veteran's service separation.  

Regarding tinnitus, on October 2013 VA examination the Veteran reported that he had tinnitus.  The examiner opined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus is "at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  He explained that the Veteran reported onset of hearing loss and tinnitus to be 1984 (13 years removed from military service), and that the tinnitus experienced now does not appear to have originated from noise exposure during service.  

A November 2013 VA addendum opinion, which included a review of the Veteran's claims file and VA treatment records, was sought for clarification of the October 2013 VA examination report.  The November 2013 opinion states that hearing loss and tinnitus were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA audiologist reiterated the rationale he provided in his October 2013 VA examination report.  

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus; as such disabilities have been noted on VA audiological examinations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing in his ears.  Based on the Veteran's occupation in service, it is also not in dispute that he was exposed to noise trauma therein.  What he must still show to substantiate his claims of service connection for bilateral hearing loss and tinnitus is evidence of a nexus between such disabilities and the conceded noise exposure in service.  

The record contains conflicting assertions from the Veteran regarding onset of his disabilities; his March and May 2009, February 2011, and October 2012 statements that hearing loss and tinnitus began in service conflict with his reports that he first observed such disabilities about 20 years (on May 2009 VA examination) and that he first observed them in 1984 (on October 2013 VA examination).  Notably, the Veteran stated in his February 2011 VA Form 9 that when he "left the military [he] had hearing loss and tinnitus, but did not realize it at the time."  The Veteran is competent to report his symptoms at service separation; however, based on his inconsistent reports of onset, the Board finds the Veteran's statements that tinnitus had its onset in service not credible.  Therefore, it is not shown that tinnitus was manifested in service, and service connection for tinnitus on the basis that it became manifest in service and persisted is not warranted.

As to the claim pertaining to hearing loss, the Board notes that while the Veteran is competent to observe he had difficulty hearing upon separation from service, a hearing loss disability is established by diagnostic studies.  While service treatment records include audiometric findings on a single occasion (in July 1968) indicating hearing loss of the left ear, after reviewing all the evidence, including this service treatment record, a VA audiologist has twice responded in the negative as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not caused by or a result of an event in service.  The examiner based his opinion, in part, on the rationale that the Veteran's hearing was normal by separation, and also on the Veteran's statements that he did not note hearing loss until 1984, 13 years after service.  The Board notes that the Court of Appeals for Veterans Claims (Court) has held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  For these reasons, the single service treatment record indicating hearing loss of the left ear (according to VA regulations) does not provide a basis for allowance of the claim with respect to the left ear.  

Again, audiometry on service separation (as well as in March 1967 and July 1969) found normal hearing acuity.  Therefore, service connection for a hearing loss disability on the basis that it became manifest in service and persisted is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  

In the absence of a showing of onset in service and continuity of symptoms thereafter, the analysis turns to whether the Veteran's hearing loss and tinnitus disabilities may somehow otherwise be related to his service.  Whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements that his hearing loss is related to his service/noise trauma therein are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical literature), and are not probative evidence in this matter.  

The only competent and credible evidence that addresses that matter of a nexus between the Veteran's hearing loss and tinnitus and his service is in the October 2013 VA examiner's opinion and November 2013 addendum.  He opined that the Veteran's tinnitus is "at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss," and that the Veteran's hearing loss and tinnitus were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner cited to findings of normal hearing on the Veteran's service separation examination and to postservice occupational noise exposure.  The Board finds the October 2013 VA examiner's opinion and November 2013 addendum to be probative evidence in this matter.  Accordingly, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss/tinnitus and his service/noise trauma therein.  Hence, the appeals in this matter must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


